  Case 1:20-cv-21553-MGC Document 353-7 Entered on FLSD Docket 09/11/2020 Page 1 of 6




                           Enforcement and Removal Operations
                          U.S. Department of Homeland Security

                                     Miami Field Office


                             PRE-Transfer Custody Review

    PEREZ-PEREZ, RONALDO
Name_________________________ Alien Number                   299
                                                             _______    Guatemala
                                                                     COC____________
                08/31/2020
Date of Transfer__________________                                08/31/2020
                                                    Date of Review__________________

                                    Detention Authority
    ,1$2           ,1$236 D         ,1$236 F     ✔ ,1$241         2WKHUBBBBBBBB

&29,'5LVN)DFWRUV                  Yes ✔            No

&ULPLQDO+LVWRU\                       Yes ✔            No


                                     Nature of Transfer

,$2)OLJKW6WDJLQJ
+RVSLWDO
:LWKLQ)LHOG2IILFH      ✔
2XWRI)LHOG2IILFH
2WKHU                             Comments__________________________________________
____________________________________________________________________________


Custody Decision Release               Continue Custody ✔


           Joseph Brown
Reviewed by__________________________________________
                                                                      Rev. 06/2020
 Case 1:20-cv-21553-MGC Document 353-7 Entered on FLSD Docket 09/11/2020 Page 2 of 6




 #    rcE    i   *o
                         L-.S.
                         :.8C.
                                 I+raigntion
                                 LlISlOrrS
                         Iaforcen'el.t                                           CG\TD-19 Checklist
                                                                                  for   AI    ICE ERO Trasfers, Remorzls, aad Releases




1)    Verilydr6 d€taince! qJnent he€lth sEr1,s and oQcure hlstD.y                                                                             V
2) .ls fie ddainee o.trrefid!4
      ln nEdi.al isotrtion?
   . Erpe.ir.rcingnrn@rE cofimonty associsEd wifi C0MD19?
   . Awaitine CoVID lEdrEslllts?
   . hhortEd dueb COVIE].1'9 ecbsure?                                                                                                             V
                                                                                                                                                  i'-
                                                                                                                                                  uL)
     Far tr *s     alld r€movag if the al1swer to any of tle questiorE above is 'Yes,' do not tansfer or remove and if the answer to all fiese questions is
     'No,' Eocaed to Qu€dims 3 and 4 only. Fo. Gleases, if any anslNer is.les,' complete 24 2b and,
     fie re.naining qurstlns and ifthe answeE are 'No,' clmp{ete Questions 3 - 5.


                                                                                                                                              tru r
            a    Fo. rgcarld detain€aa dlscuss SE release vi$ the releya.rt sbte, locaL tribal, and,ior tenitorial publb health departmefit
                 to coo.dinate continuation of care. Notate the pub{ic health dep?rtrnent he.e, if appiicable



            b- Prcvile the heatth depatunem with tie .ei€sed detainee's name, intended addresq email addresq all available telephone
                 numbefs, and planned mode of transportation to            $eir inteoded destination.                                         ntr n
3)   Betore the deinee l€aves fr€ fac{lity or is remove4 do veftal symptom screeoing (feve( cough, shortness sf breath or difiqrtty
     breattring chilE, muscle fain, sore tiroat, new loss oftaste or srnelf) and a tempeGture
     check Record temperature h€re:
                                                                                                                                              Jd
     For   trarlifurs and remoYab only, if dle detainee does not cl€ar the screening focess, dehy the fansfer or remo!?l and follow the
     prstocol for a suspected COVID1S case-                                                                                                   nf,tr
     For traesfErs ard remoyab only, is the detainee mediqally cleared to favel? ,
     Record method oifavet: Ground            tc€ Air  U/              (
                                                             commerciataigrt-                   /
                                                                                                                                              d.J
4)   Provide the detair€e with Ule following forrns and Fact she€6 in the detainee's            prffi    language, as a\€ilabte.


           3. Steos to ilelo       P.-J,/efl'( Lhe   SoiEad sf COVTD-13 if ycu a= Sick: and
                                                                                                                                              de
           il,   Stop the Soead of Germs.
                                                                                                                                              v17
     For re{eased aiiero only, facilitate safe transporg continued sheher, aod medical care, as part of release plannlng Document
5)
     what arranEiTflenE for transportation wele made.


           3. Did lC€ pro,/ide transportaton? fyes, where was the aiien transponed to?
                                                                                                                                              w
           i.    oid a Family rnember or friend provide transportation?
                                                                                                                                              JW=
           i.    Was     the alien provided with a personal protective equipment mask upon release?
                                                                                                                                              wf
           i.    rflas

                 @le?
                         the alien provided wifn information on or aacess to community resourEes to ansure continued sheiGr and medical
                                                                                                                                              WJJ
           3, Was th€ alim advised to avoid public transportation, mmmerDial ride sharing (e.g Uber, Lyft), and taris?                        ffia
      ?eveL-                       reZ                 alaf\       o             w                      2q
        D Banltto-                                                                                                                 3:         T-3lZoZa
  Case 1:20-cv-21553-MGC Document 353-7 Entered on FLSD Docket 09/11/2020 Page 3 of 6




                           Enforcement and Removal Operations
                          U.S. Department of Homeland Security

                                     Miami Field Office


                             PRE-Transfer Custody Review

    BERRIOS HERNANDEZ, JOSE Alien Number
Name_________________________                                695
                                                             _______    Honduras
                                                                     COC____________
                08/31/2020
Date of Transfer__________________                                08/31/2020
                                                    Date of Review__________________

                                    Detention Authority
    ,1$2           ,1$236 D         ,1$236 F     ✔ ,1$241         2WKHUBBBBBBBB

&29,'5LVN)DFWRUV                  Yes ✔            No

&ULPLQDO+LVWRU\                       Yes ✔            No


                                     Nature of Transfer

,$2)OLJKW6WDJLQJ
+RVSLWDO
:LWKLQ)LHOG2IILFH      ✔
2XWRI)LHOG2IILFH
2WKHU                             Comments__________________________________________
____________________________________________________________________________


Custody Decision Release               Continue Custody ✔


           Joseph Brown
Reviewed by__________________________________________
                                                                      Rev. 06/2020
 Case 1:20-cv-21553-MGC Document 353-7 Entered on FLSD Docket 09/11/2020 Page 4 of 6




 ,#                    {L$.
                       a-ad
                            Tmmigs;j6a
                            CugoLs
                       Iaforcemeat
                                                                                COLID-19 Checkhst
                                                                                 for All ICE ERO Transftrs, Remoyals, and Releases
     rcE     i   ERo




1)    Ve.iry t}le d€rainces        qln!fit   healEt stalrs and   epGure hisuy                                                                                     x
z)     b tfie d6in€e drrEitti
      . ln mrdical lsohton?                                                                                                                                       v__)
      .
      .
          E\p.{i6.rcingstn@qB cornmonly associat d with C0VIS.19?                                                                                                 a
      .
          Awsitineclvl$lg est resulG.?
          tutloftld dueb Clvllig eqi6ure?
                                                                                                                                                                  V
                                                                                                                                                                  V
      For trarEfus                                  oftie questions abow k Yes,' do not transfe. or remove and
                          and rcnovats, if ttte ans',t€r to any                                                                  if   tie   answer to   allfiese questjons is
      'No,' pr@ed to QueSions 3 and 4 only. For Eleases, tf afly answer is -fe+' complgte 24 2b and
     tfre rBmaining qrstiorE and ifthe answeE are 'No,' complete Questions 3 - 5.

                                  (l!t incrq
            a    For   re{€scd          discuss trre rele6e wiEr tte relevant state, locaL Uibal, andlor terdtorial publ-c heaith depadment
                 to coodin8E continuatioo of care. Notate ttle public heatth degatmefit h€re, if applicable:
                                                                                                                                                            trtr             I
            b. Plovt e the health deparfiiem wffr the released de(ainee's name, intended addrcsg email addres+ all a\.ailable telephone
               numbers, and planned mode of transportation to Uteir irteflded desination.                                                                   TD tr
3)   Before the detainee l€ves tie faqliv or b remove4 do verEl symptom sqeening (fever, cough, shorbess of brcath or diffrcutty
     b.eathing ctrilE, rnuscle pain, sore       new loss oftaste or sme{t) and a temperature
                                                    ,|
     check Record temp€rature here
     Fo. hiftsftrs and remoyab only, if the detainee does not cl€ar me screening Socess, dehy the b-ansfer or removal and follow the
     protocol fDr a slspected Covlfllg case-
     For tr"ansfuE ard remoyats only, is Ete/6eta inee medically cleared to travel?
     Reco.d rnethod of u-avet: Ground                M
                                                tcE Air             M
                                                              commenialflight-                                                                               drn
4)   Provide u,)e detainee with the tollowingforms and fact           she€b in $e detainee's prefened language, as available.


            :.   Steos to     i{do Pievent   Lhe   So.-€d ol CO\4D.13 if ycu a"e Sick and
                                                                                                                                                                   L__-.1


            b. Stoo     iie   Soread of Gerns.


         released ali$s only, fucilitate safe transport, continued shelter, and medical care, as part of retease p{anning. Document
                                                                                                                                                             frn
     what an'angi*netrE fortransportation were fi ade.


            3. Did ICE provide transpo.tation? lf yes, where was the alien transported to?


          ;.
            .t
                 oid a fami'ymember or iriend provide t'ansportation?

                 Was   the alien Eovided with a personal prgtective equipmeit mask upon release?
                                                                                                                                                             JW
                                                                                                                                                                   ',   _)
          l-           the alien provided wifn information on or access to mmmunity .esources !o eflsure contjnued shelter and medical
                                                                                                                                                             WJ
                 Was
                 are?

          :.     Was   the afien advised to avoid pub{ic transportation. commercial .jde sitaring (e.g Llber, LyfU, and taxis?
                                                                                                                                                             wt s)
                         o<


          J       Bor" no-                                                                                                      ?u                        b-3t-z'zo
  Case 1:20-cv-21553-MGC Document 353-7 Entered on FLSD Docket 09/11/2020 Page 5 of 6




                           Enforcement and Removal Operations
                          U.S. Department of Homeland Security

                                     Miami Field Office


                             PRE-Transfer Custody Review

    GOMEZ VANEGAS, SIMON
Name_________________________ Alien Number                   349
                                                             _______    Colombia
                                                                     COC____________
                09/02/2020
Date of Transfer__________________                                09/01/2020
                                                    Date of Review__________________

                                    Detention Authority
    ,1$2           ,1$236 D         ,1$236 F     ✔ ,1$241         2WKHUBBBBBBBB

&29,'5LVN)DFWRUV                  Yes ✔            No

&ULPLQDO+LVWRU\                       Yes ✔            No


                                     Nature of Transfer

,$2)OLJKW6WDJLQJ
+RVSLWDO
:LWKLQ)LHOG2IILFH      ✔
2XWRI)LHOG2IILFH
2WKHU                             Comments__________________________________________
____________________________________________________________________________


Custody Decision Release               Continue Custody ✔


           Joseph Brown
Reviewed by__________________________________________
                                                                      Rev. 06/2020
Case 1:20-cv-21553-MGC Document 353-7 Entered on FLSD Docket 09/11/2020 Page 6 of 6
